UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8202


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD WAYNE LEWIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00104-JRS-1)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.              Kevin Christopher
Nunnally, Special Assistant United States        Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Wayne Lewis seeks to appeal from the district

court’s order denying his motion to suppress evidence in his

criminal trial.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.   Beneficial   Indus.   Loan   Corp.,    337 U.S. 541

(1949).     The order Lewis seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                   See

United States v. North Am. Coal Exch., 676 F.2d 99, 100 (4th

Cir. 1982).       Accordingly, we deny Lewis’ motions for appointment

of counsel and for release on bail pending appeal and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument   would   not   aid   the    decisional

process.

                                                                      DISMISSED




                                      2